Name: Decision No 1776/2005/EC of the European Parliament and of the Council of 28 September 2005 amending Council Decision 2000/819/EC on a multiannual programme for enterprise and entrepreneurship, and in particular for small- and medium-sized enterprises (SMEs) (2001 to 2005) (Text with EEA relevance)
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  economic policy;  business organisation;  business classification
 Date Published: 2005-11-03

 3.11.2005 EN Official Journal of the European Union L 289/14 DECISION No 1776/2005/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 28 September 2005 amending Council Decision 2000/819/EC on a multiannual programme for enterprise and entrepreneurship, and in particular for small and medium-sized enterprises (SMEs) (2001 to 2005) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 157(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) It is essential to ensure the continuity of Community support for enterprise and entrepreneurship, and in particular for small and medium-sized enterprises (SMEs). (2) It is therefore appropriate to extend the period of validity of Decision 2000/819/EC (3) by another year until 31 December 2006 and increase the financial reference amount by EUR 88,5 million. (3) Decision 2000/819/EC should be amended accordingly. (4) The Committee of the Regions was consulted, but has not delivered an opinion, HAVE DECIDED AS FOLLOWS: Article 1 Decision 2000/819/EC is hereby amended as follows: 1. in Article 7(1), the financial reference amount of EUR 450 million shall be replaced by EUR 538 500 000; 2. in Article 8, the date of 31 December 2005 shall be replaced by that of 31 December 2006. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Strasbourg, 28 September 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President D. ALEXANDER (1) Opinion delivered on 9 March 2005 (not yet published in the Official Journal). (2) Opinion of the European Parliament of 26 May 2005 (not yet published in the Official Journal) and Council Decision of 18 July 2005. (3) OJ L 333, 29.12.2000, p. 84. Decision as last amended by Decision No 593/2004/EC of the European Parliament and of the Council (OJ L 268, 16.8.2004, p. 3).